2014 WI 106

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2014AP337-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Rebekah Mariya Nett, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Rebekah Mariya Nett,
                                  Respondent.



                             DISCIPLINARY PROCEEDINGS AGAINST NETT

OPINION FILED:          August 20, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                    2014 WI 106
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2014AP337-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Rebekah Mariya Nett, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
           Complainant,
                                                             AUG 20, 2014
      v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
Rebekah Mariya Nett,

           Respondent.




      ATTORNEY   disciplinary        proceeding.     Attorney's          license

suspended.



      ¶1   PER CURIAM.    This is a reciprocal discipline matter.

On February 11, 2014, the Office of Lawyer Regulation (OLR)

filed a complaint and motion pursuant to Supreme Court Rule

(SCR) 22.22 requesting that this court suspend the license of

Attorney   Rebekah   Mariya   Nett   for   a   period      of    one    year     as

reciprocal discipline identical to that imposed by the Minnesota

Supreme Court.
                                                                          No.   2014AP337-D



      ¶2     Attorney       Nett     was     admitted         to    practice      law    in

Wisconsin in 2002.              She is also admitted to practice law in

Minnesota.

      ¶3     The OLR's complaint noted that on November 27, 2013,

the   Minnesota         Supreme    Court     indefinitely          suspended     Attorney

Nett's     Minnesota      law     license    with    no    right     to    petition     for

reinstatement for a minimum of nine months for engaging in a

pattern    of     bad    faith    litigation,       including       making      false   and

harassing       statements        toward    judges      and    others       involved     in

litigation against her clients.1                    The Minnesota Supreme Court

found that these actions violated Rules 3.1, 4.4(a), 8.2(a), and

8.4(d) of the Minnesota Rules of Professional Conduct.

      ¶4     On    March     19,     2014,       this     court     issued      an   order

directing Attorney Nett to show cause why the imposition of

discipline identical to that imposed by the Minnesota Supreme

Court would be unwarranted.                 Although Attorney Nett failed to

file a timely response to the order to show cause, on May 6,

2014, she sent a letter to the OLR stating that she did not
contest the OLR's complaint.

      ¶5     Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of




      1
       The indefinite suspension imposed by the Minnesota Supreme
Court requires Attorney Nett to wait nine months before applying
for reinstatement.    In Wisconsin, a one-year suspension would
give Attorney Nett the right to apply for reinstatement after
nine months. See SCR 22.29(1).


                                             2
                                                          No.   2014AP337-D



the enumerated exceptions is shown.        There is no indication that

any of those exceptions apply in this case.

    ¶6     IT IS ORDERED that the license of Rebekah Mariya Nett

to practice law in Wisconsin is suspended for a period of one

year, effective the date of this order.

    ¶7     IT IS FURTHER ORDERED that Rebekah Mariya Nett shall

comply   with   the   requirements   of   SCR 22.26   pertaining   to   the

duties of a person whose license to practice law in Wisconsin is

suspended.




                                     3
    No.   2014AP337-D




1